Citation Nr: 1220394	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  06-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for an upper back strain, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a fracture to the right radius and ulna with limitation of motion or pronation and supination, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to May 1974.  

This matter initially came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision.  In a decision dated in March 2009, the Board denied the issues set forth on the title page of this decision.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an Order dated in January 2010, the Court granted a Joint Motion for Partial Remand (JMR).  

In August 2010, the Board remanded the Veteran's claim to comply with the directives of the JMR.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In October 2008, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In April 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran. 


FINDINGS OF FACT

1.  There is no evidence of ankylosis in the Veteran's thoracolumbar spine.

2.  The Veteran is service connected for disability affecting the thoracolumbar spine, but is not service connected for any disability of the cervical spine.

3.  A cervical spine disability is not related to the Veteran's service connected thoracolumbar spine disability such that a separate rating would be warranted. 

4.  The Veteran's service connected back disability has not been shown to cause any neurologic impairment.

5.  The Veteran's residuals of a right radius fracture are not productive of limitation of pronation with motion lost beyond the middle of arc; productive of loss of supination and pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation; productive of the hand fixed in full pronation; or productive of the hand fixed in supination or hyperpronation.

6.  The evidence does not show that the Veteran has had a neurologic disability secondary to his service connected right arm disability at any time during the course of his appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no greater, for upper back strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an evaluation in excess of 20 percent for residuals of fracture to right radius and ulna with limitation of motion of pronation and supination have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5213 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Upper Back Strain

In March 2009, the Board concluded that the Veteran's upper back strain should be evaluated at 40 percent.  The Veteran appealed this rating.  However, the JMR was very clear that the parties did not wish to disturb the 40 percent rating that had been granted.  As such, the focus of this decision will be on whether a rating in excess of 40 percent is warranted for the Veteran's back disability.  

Additionally, the JMR indicated that the Board had failed to consider whether the Veteran was entitled to a separate rating for a disability of the cervical spine.  The JMR pointed to the fact that an MRI had shown a mild bulging of C3/4/5 discs without evidence of abnormal cord signal or disc herniation.

As a rationale for the partial remand the JMR pointed to the provision of the General Rating Formula for Diseases and Injuries of the Spine which stated that VA is to separately evaluate disabilities of the thoracolumbar spine and cervical spine segments, except when there is unfavorable ankylosis.  The JMR also noted that because the law permits separate ratings to be assigned when ratings do not overlap or are not duplicative.  

The Board acknowledges that these are both true statements of law, but it appears that they are being cited in an incorrect context.  The General Rating Formula for Diseases and Injuries of the Spine does, in fact, allow for disabilities of the cervical spine and thoracolumbar spine to be rated separately, but this occurs in the context of a situation where both the cervical spine and the thoracolumbar spine have already been separately service connected.  

Simply stated, the Veteran is service connected for a back disability, not a neck disability.  While the Veteran may, in fact, have a neck disability (as he may also have many other disabilities that have no connection to his honorable military service  from December 1970 to May 1974, more than 35 years ago), the Veteran has never filed a claim for service connection for a neck disability and there is nothing in the record that suggests otherwise.

The Veteran is only service connected for a disability of the thoracolumbar spine.  While he would certainly be free to file a claim for service connection for a cervical spine disability (neck), on either a direct or secondary basis, he has not done so in this case, and he has not indicated any such belief that he has a cervical spine disability that either began during or was otherwise caused by his military service or was secondary to his service connected thoracolumbar spine disability.  Further, there is nothing that suggests the Veteran has a neck disability because of his back disability.  Therefore, no implied or direct claim of service connection for a neck is of record. 

The Board believes it understands the confusion in this case:  As the Board explained in its March 2009 decision, there was some ambiguity in the record concerning the scope of the Veteran's service connected spinal disability in this case.  Specifically, the RO appears to have previously rated the "Upper Back Strain" as a disability of the cervical spine.  However, the Board found in 2009, and continues to believe, that a complete review of the record (focusing in particular on the rating decision which granted service connection) reasonably supports the conclusion that the Veteran's service connected "Upper Back Strain" contemplates spinal segments below his cervical spine, but does not contemplate the Veteran's cervical spine.  As such, the Board finds that it is reasonable to rate this disability with consideration of the rating criteria applicable to spinal segments other than the cervical spine as the Veteran is not service connected for a neck disability, and has never been service connected for a neck disability. 

Such a conclusion is firmly grounded the evidence of record:  In December 1974, the RO granted service connection for an "Upper Back Strain."  While the rating decision did not clearly specify the extent of the disability for which service connection was granted, that is which section or sections of the spine were contemplated, the language in the rating decision made it clear that that the cervical spine was not part of the grant.  

Specifically, the rating decision discussed in-service treatment for "mid-dorsal" pain following an injury and separate in-service treatment for "multiple contusions in thoracic area following automobile accident."  There was no mention of the cervical spine.  The rating decision refers to the VA examination's findings for the "thoracic area," "mid-thoracic area," and "dorsal spine," but again it does not reference the cervical spine.

It is noted that the rating criteria applicable at that time separated spinal ratings into three spinal segments: lumbar, dorsal, and cervical.  As such, the fact that the initial rating decision in 1974 did not mention the Veteran's cervical spine, but did mention thoracic and dorsal spine is highly suggestive that the grant of service connection was intended to cover the dorsal/thoracic area of the Veteran's spine and not his cervical spine.

In 2009, the Board noted that the December 2001 RO rating decision, which assigned a 30 percent disability rating for the "Upper Back Strain," appeared to have incorrectly contemplated the Veteran's symptoms and ranges of motion associated with "back pain," "lumbar and dorsal areas," in addition to the cervical spine.  Having reviewed the evidence of record, the Board resolved reasonable doubt in favor of the Veteran, and found that it was appropriate to rate the disability of "Upper Back Strain" on appeal with consideration of the rating criteria applicable to spinal segments other than the cervical spine.  This was a finding of fact made by the Board, and the Board even explained its reasoning.  

Unfortunately, despite this explanation of why the Board was rating the Veteran as it was, the JMR, without clarification, found that the Board had failed to "discuss whether Appellant is entitled to separate rating for a disability of the cervical spine."  This finding was made notwithstanding page seven of the Board's March 2009 decision, cite below:

In the adjudication of this claim on appeal, the RO appears to have considered rating the "Upper Back Strain" as a disability of the cervical spine.  However, the Board finds that a complete review of the record reasonably supports an understanding that the Veteran's service connected "Upper Back Strain" contemplates spinal segments below his cervical spine; the Board finds that it is reasonable to rate this disability with consideration of the rating criteria applicable to spinal segments other than the cervical spine.

As explained previously, the Board does not believe, and so finds, that service connection has been awarded for a disability of the cervical spine.  This interpretation is actually beneficial to the Veteran, since a 30 percent rating is the highest schedular rating available based on limitation of motion of the cervical spine, whereas a 40 percent rating may be assigned for limitation of motion of the thoracolumbar spine.  This finding is also fully supported by the record.   

Nevertheless, given the directive of the JMR, the Board chose to remand the Veteran's claim to obtain a medical opinion as to whether there was any relationship between the Veteran's service connected thoracolumbar spine disability and any current cervical spine disability, notwithstanding the Board's finding that the issue of service connection for a neck disability is not before the VA at this time. 

In issuing this decision, the Board notes that it will address whether a separate rating for the cervical spine rating is warranted within the context of the Veteran's increased rating claim for his thoracolumbar spine in an effort to address the findings of the JMR.  However, in so doing, the Board stresses that service connection has not at any time been granted for a cervical spine disability, and the Board does not find that an informal claim for service connection for a cervical spine disability has been raised by the Veteran at any time or his representative.

As noted, the Veteran's service connected thoracolumbar spine disability is currently rated at 40 percent under the General Formula for Diseases and Injuries of the Spine (General Formula) under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (for lumbosacral or cervical strain).  The General Formula criteria apply to a disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  The JMR did not take issue with the 40 percent rating, and the Board will therefore address only whether a rating in excess of 40 percent is rating.  

Under the General Formula, there are a limited number of situations in which a schedular rating in excess of 40 percent may be assigned.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is assigned if there is unfavorable ankylosis of the entire spine.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

However, there is no evidence, or even suggestion, in the claims file that the Veteran has ankylosis impacting any segment of his thoracolumbar spine.  For example, at the April 2005 VA examination, the examiner stated that the Veteran does not have any variety of ankylosis of the spine.  Similarly, in January 2012, a VA examiner clarified in that no ankylosis had been found on examination.  As such, a rating based on ankylosis is not available.

The Board does note that a rating in excess of 40 percent can be assigned in certain instances by rating objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately from orthopedic impairment.  Here, however, the Veteran has been assigned a 40 percent rating for orthopedic impairment, but the evidence does not suggest that he has a separate neurologic disability that is related to his thoracolumbar spine disability.  

At the Veteran's April 2005 VA examination, the Veteran denied experiencing any pain that radiated into any of his extremities; and the examiner noted that the Veteran's bowel and bladder control was intact.  It was also noted that an MRI had shown no nerve root entrapment in 2001.

At a VA examination in July 2006, the Veteran again had no bowel or bladder incontinence and the examiner stated that there was no evidence of radiculopathy at any level.

As such, the objective evidence has failed to describe any neurologic disability.  It is noted that the Veteran did complain at his hearing about radiating pain throughout his body; and, as a lay person, he is competent to report what comes to him through his senses; however, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a neurologic disability related to his spinal disability.   See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his testimony is insufficient to diagnose a neurologic disability of the back.  

It is also noted that the JMR did not suggest that the Veteran had a neurologic disability that was related to his service connected back disability.  See Massie v. Shinseki, 25 Vet. App. 123 (2011). 

A rating in excess of 40 percent may also be assigned if a lower back disability causes incapacitating episodes of intervertebral disc syndrome.  An incapacitating episodes is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Here, it has not been shown, or even alleged, that the Veteran has required prescribed bed rest at any time during the course of his appeal.  For example, at a VA examination in April 2005, the examiner indicated that the Veteran did not have to be on bed rest on account of his back. 

As noted, the JMR took issue with the fact that the Board had not considered whether a separate rating was available; and the Board remanded the Veteran's claim in August 2010 to obtain a medical opinion addressing that very question posed by the JMR.

A VA examination was provided in October 2010 at which the examiner noted that the Veteran was in a motor vehicle accident in service in which he fractured his right arm.  However, the examiner noted that there was no treatment for any back problems at that time.  The Veteran reported developing pain after the accident, and stated that he had continuing pain in his upper back.  However, when the examiner asked the Veteran where his pain was, the Veteran marked out an area from T1-T6 but did not identify any pain in the cervical region.  

On examination, there was tenderness on palpation of the processes of the musculature, the Veteran was able to flex to 30 degrees and extend to 30 degrees.  The examiner diagnosed a thoracic sprain.  X-rays showed mild narrowing of the C4-5 disc space with mild degenerative spondylosis.  There was also prominent lordosis in the lower cervical spine without evidence of fracture.  With regard to the Veteran's thoracic spine, x-rays showed minimal scoliosis but were otherwise normal.  

In December 2011, the Veteran's claims file was returned to the examiner to obtain medical opinions to address the questions posed by the Board's remand.

The examiner found that it was less likely than not that any cervical spine disability was related to the Veteran's military service or to his service connected thoracic spine disability, explaining that the etiology of the Veteran's cervical spine disorder is "mild DJD/DDD at the C4-5 level."  The examiner explained that the cervical spine disorder was unrelated to the Veteran's military service as there were no service treatment records relating to this diagnosis.  The examiner added that the cervical spine disability was also unrelated to the Veteran's thoracic spine injury as there is no anatomic or physiologic basis for such a connection.  Finally, he concluded that the Veteran's cervical spine condition was unrelated and not aggravated by the Veteran's thoracic spine condition as there is no physiologic basis for such a connection, explaining that one area of the spine will not cause any condition in another area of the spine. 

Regarding the severity/manifestation of the Veteran's service connected upper back strain, the examiner noted that the Veteran was nontender in the thoracic spine according to the October 2010 VA examination, and therefore, it would be relatively mild in its manifestation which is pain.  As for any additional limitation of motion in the upper back, the examiner stated that there was no measurable motion in the thoracic spine as it is essentially splinted by the rib cage and has no measurable motion due to the anatomy of this portion of the spine.  The examiner subsequently clarified that this did not mean that the Veteran had ankylosis of any kind, rather he had meant that the upper portion of the spine anatomically does not move in the normal human body.

As such, the uncontroverted medical evidence is squarely against a conclusion that the Veteran's cervical spine disability is related to his service connected thoracolumbar spine disability.  As such, the Board concludes that a separate rating is not warranted for any current cervical spine disability and to that extent the Veteran's claim is denied.  

Additionally, as discussed above, a schedular rating in excess of 40 percent is not warranted for the Veteran's service connected thoracolumbar spine disability, and his claim is therefore denied.  

Residuals of Fracture to Right Radius and Ulna

The Veteran essentially contends that he is entitled to a disability rating in excess of 20 percent for the residuals of a fracture of the right ulna and radius.  

The JMR vacated the Board's March 2009 decision finding two problems with the adjudication of the right arm claim:  First, the JMR found that the Board had not provided an adequate statement of reasons and bases for finding that the Veteran had not lost the ability to pronate his right forearm beyond the middle of the motion arc.  The JMR acknowledged that the Board had noted range of motion testing in July 2006 and August 2007, but found that an explanation should be given as to whether the loss of motion shown was consistent with loss of the ability to pronate the right forearm beyond the middle of the motion arc

Second, the JMR suggested that the Veteran might be entitled to a separate evaluation for a neurological dysfunction of the right upper extremity, noting several records in the claims file (including September 1974, April 2005 and December 2007) in which the Veteran suggested symptoms which the JMR felt might be evidence of neurologic impairment.  The JMR suggested that a medical opinion of record should be obtained addressing whether the Veteran has a neurologic disability secondary to his service connected right upper extremity disability.

It is noted that with the exceptions of the two points above, the JMR had no additional disagreement with the Board's adjudication of the Veteran's right arm claim.  

The Veteran's right forearm disability is currently evaluated as 20 percent disabling under Diagnostic Code 5213.

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Normal forearm supination is from zero degrees to 80 degrees.  Normal forearm pronation is from zero degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side and 10 percent for the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side and 20 percent for the minor side.  Loss of supination and pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; with the hand fixed in full pronation, is rated 30 percent disabling for the major side and 20 percent for the minor side; and with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

The April 2005 VA examination report shows that the Veteran "held the right upper extremity rigidly to his side."  The report describes that the Veteran "allowed elbow motion in the range of 40 to 100 degrees."  The examiner noted that "grip strength of the right hand was 3/5 and it took considerable encouragement to get him to grip and close his hand at all."  Significantly, "[t]he forearm and hand had no supination and 90 degrees of pronation."  The pertinent diagnostic impression of the April 2005 examiner was "well-healed right radius and ulna fracture with pain occurring with light tough of the scar on the radial side...."  The medical examiner opined, significantly, that "[t]he inability to supinate his hand appeared to be at least partially voluntary, as he was holding muscle resistance when the examiner tried to supinate the hand."  Additionally, "[t]here is no loss of pronation of the hand.  The hand pronated easily to 90 degrees."

As described, the April 2005 VA examination report clearly shows that the Veteran's right forearm disability does not manifest in bone fusion eliminating his entire range of supination and pronation; entitlement to a higher evaluation is not supported on such a basis.  Further, this examination report clearly shows that the Veteran does not have disability manifesting in limitation of pronation with motion lost beyond the middle of arc.  The examiner expressly stated that "[t]here is no loss of pronation of the hand.  The hand pronated easily to 90 degrees."  Thus, the competent medical evidence in the April 2005 VA examination report weighs significantly against entitlement to an increased evaluation in this case.

The July 2006 VA examination report shows "the forearm rotation [is] fairly limited.  Supination 30 degrees, pronation 20 degrees both actively and passively."  The report notes that the Veteran "complained of pain in the forearm with maximum rotation in each direction."  The Veteran also complained of forearm pain at the limits of motions of the wrist.  The examiner's diagnostic impression notes indicate "[p]ain in the right forearm with some tenderness of the radial scar secondary to fracture and postoperative scarring.  There is limited supination and pronation."  

Review of the July 2006 VA examination findings makes it clear once again that the Veteran's right forearm disability does not manifest in bone fusion eliminating his entire range of supination and pronation; entitlement to a higher evaluation is not supported on such a basis.  Further, even though the pronation and supination range measurements from July 2006 appear substantially inconsistent with those shown in the April 2005 report, they nevertheless fail to meet any criteria for entitlement to a higher evaluation.  

The July 2006 VA examination report clearly shows that the Veteran does not have disability manifesting in limitation of pronation with motion lost beyond the middle of arc.  Pronation, which was observed by the April 2005 VA examiner to be completely unimpaired with easy pronation to 90 degrees, still showed 20 degrees "both actively and passively" during the July 2006 VA examination.  Even accounting for functional limitation, such as the Veteran's acknowledged report of "pain in the forearm with maximum rotation in each direction," the Veteran is still shown to have actively pronated the right forearm well beyond the middle of arc.

Considering this evidence, as well as the April 2005 VA examination report showing completely unimpaired pronation, the preponderance of the competent medical evidence is firmly against finding that the Veteran has lost the ability to pronate his right forearm beyond the middle of the motion arc for supination and pronation.

An August 2007 VA examination report is also of record and shows substantially the same history and complaints as discussed above.  The Veteran stated that he had difficulty using his right hand and had developed daily pain of "5/10" intensity.  The Veteran stated that he "does not have flare-ups.  It is just a steady type pain.  He has no incoordination."  The Veteran did report "fatigue and lack of endurance."

The report comments that an x-ray "film of his right forearm made on April 22, 2006 ... showed a midshaft fracture of the radius.  There is no mention of the ulna in the x-ray report."  The clinical findings upon inspection in August 2007 included substantially the same observations regarding tender and non-tender scarring as shown before, and similar findings regarding sensation in the area.  Although the report references a number of potential clinical symptoms, the diagnostic impression section states "Decreased range of motion of the right forearm secondary to fracture of the right ulna and radius with internal fixation" and "Chronic pain secondary to old fractures of the right radius and ulna."  Other symptoms are listed in separate items, and not so attributed to the service connected pathology on appeal.  

In this case, the Board limits its analysis to the symptoms medically attributed to the service-connected pathology.

Range of motion testing revealed "he can dorsiflex the wrist 20 degrees.  He has no volar flexion.  He has 10 degrees of pronation and these are with pain."  The Board notes that that limitation of wrist motion is listed as a separate item in the diagnostic impressions presented in this report, and is clearly not included in the items expressly attributed to the service connected pathology under consideration in this appeal.  Only the decreased range of motion "of the right forearm" and "chronic pain" are attributed to the service connected residuals of fracture.  In this regard, then, the report shows pronation limited to 10 degrees, but still does not show limitation of pronation with motion lost beyond the middle of arc; nor does the report show the forearm to be fixed in any single position.  The Board must again observe that pronation was observed by the April 2005 VA examiner to be completely unimpaired with easy pronation to 90 degrees, providing highly probative evidence against this claim.

Even accounting for functional limitation, such as the Veteran's acknowledged report of pain, the evidence does not show functional limitation of pronation lost beyond the middle of the arc.  This August 2007 report shows no "flare-ups" and "no incoordination."  Function complaints of "fatigue and lack of endurance" were noted, but the range of motion results did not deteriorate with repetition.  The examiner stated that "[w]ith repetitive motion there is no change in range of motion," and did not otherwise indicate functional deficit beyond the reported ranges of motion.  Thus, the August 2007 examiner clearly contemplated functional loss in evaluating the Veteran's range of motion, and the evidence shows that the Veteran retains a range of pronation that extends beyond the middle of the arc.

Considering this evidence, as well as the April 2005 VA examination report showing completely unimpaired pronation, the Board found in 2009 that the preponderance of the competent medical evidence was firmly against finding that the Veteran has lost the ability to pronate his right forearm beyond the middle of the motion arc for supination and pronation.  

The JMR took issue with this conclusion, reasoning that such an explaination was not fully justified.  In response, the Board remanded the Veteran's claim and specifically asked a medical professional to determine whether the evidence of record suggested that the Veteran's service connected right upper extremity disability was limited pronation to such a degree that he has lost motion beyond the middle of the arc.  

A VA examination was provided in October 2010 at which the Veteran indicated that since discharge he had continued to have intermittent pain in his right forearm, such that he reported being unable to do any lifting.  He added that he could hardly write with his right hand, but he was able to sign his name at the examination.  Nevertheless, he denied using any assistive devices, he drove a car and he was able to do light work around his apartment.  The examiner noted that x-rays showed a healed fracture.  The Veteran denied experiencing any flare-ups, incoordination, fatigue, or lack of endurance.  The Veteran demonstrated 145 degrees of flexion of the elbow, with full extension.  He had 90 degrees of supination and pronation without pain, and on repetitive motion there was no change with range of motion, coordination, fatigue, endurance or pain level.  The Veteran did have weak grip strength and weak pushing and pulling strength; but the examiner found that there was no evidence of any nerve deficit in the Veteran's right forearm, providing more evidence against this claim. 

In December 2010, a VA examiner specifically concluded that the Veteran did not have loss of motion in the forearm beyond the middle of the arc, based on the range of motion testing that had been conducted.

The examiner's conclusion validates the Board's conclusion in its March 2009 decision, and mandates the conclusion that a schedular rating in excess of 20 percent is not warranted under Diagnostic Code 5213 for the Veteran's right arm disability.

The Board has also considered whether any higher evaluation may be warranted under any other potentially applicable diagnostic codes.

Diagnostic Code 5206 provides that flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side.  Higher evaluations are warranted for greater degrees of limitation.  38 C.F.R. § 4.71a.  None of the evidence of record indicates that the Veteran's right forearm disability involves such limitation of the range of flexion; and the JMR voiced no disagreement with such a conclusion.  See Massie v. Shinseki, 25 Vet. App. 123 (2011).

Diagnostic Code 5207 provides that extension of the forearm limited to 90 degrees is rated as 30 percent for the major side and 20 percent for the minor side.  Higher evaluations are warranted for greater degrees of limitation.  38 C.F.R. § 4.71a.  None of the evidence of record indicates that the Veteran's right forearm disability involves such limitation of the range of extension; and the JMR voiced no disagreement with such a conclusion.  See Massie v. Shinseki, 25 Vet. App. 123 (2011).

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent for the major side and 20 percent for the minor side.  No higher evaluation is available under this diagnostic code; and the JMR voiced no disagreement with such a conclusion.  See Massie v. Shinseki, 25 Vet. App. 123 (2011).

Diagnostic Code 5209 provides ratings for other impairment of the elbow.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the major side and 20 percent for the minor side.  No higher evaluation is available under this diagnostic code; and the JMR voiced no disagreement with such a conclusion.  See Massie v. Shinseki, 25 Vet. App. 123 (2011). 

Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.  None of the evidence of record suggests that the right forearm disability on appeal involves nonunion of the radius and ulna with flail false joint; and the JMR voiced no disagreement with such a conclusion.  See Massie v. Shinseki, 25 Vet. App. 123 (2011).

Diagnostic Code 5211 provides for ratings based on impairment of the ulna.  Impairment of the ulna without loss of bone substance or deformity is evaluated 30 percent for the major side and 20 percent for the minor side.  38 C.F.R. § 4.71a.  No evidence of record demonstrates that the right forearm disability on appeal involves impairment of this nature; and the JMR voiced no disagreement with such a conclusion.  

Diagnostic Code 5212 provides for ratings based on impairment of the radius.  Impairment of the radius without loss of bone substance or deformity is evaluated 30 percent for the major side and 20 percent for the minor side.  38 C.F.R. § 4.71a.   None of the evidence of record suggests that the right forearm disability on appeal involves impairment of the radius without loss of bone substance or deformity; and the JMR voiced no disagreement with such a conclusion.  See Massie v. Shinseki, 25 Vet. App. 123 (2011).

During the course of the appeal, the RO granted a separate rating for tender scar over the right radius, postoperative residual of fracture to the right radius and ulna, effective the date of the February 2005 claim.  See December 2005 Rating Decision.  The Veteran has not appealed the effective date or disability rating assigned for this award of a separate rating for the tender scar over the right radius; as such, the Board will not further discuss the Veteran's scar in this decision.

The Board also observes, in passing, that the April 2005 VA examination report includes some reference to possibly decreased sensation and reflex of the right upper extremity.  The Board considered such findings, but noted that the examiner's diagnostic conclusions did not include any pertinent neurological deficits of the right arm, nor were the examination notes concerning sensation and reflex ever attributed to the service-connected right forearm pathology.  None of the other evidence medically attributed such symptoms to the service connected pathology on appeal.  

As noted above, the JMR took issue with the Board's conclusion that the Veteran did not have a neurologic disability secondary to his right upper extremity disability.  The Board remanded the Veteran's claim to further investigate whether he did, in fact, have any neurologic impairment secondary to his right upper extremity disability.  However, after examining the Veteran and reviewing his claims file, a VA examiner stated in October 2010 that neurologic testing was normal and found that there was no evidence of a neurologic disability present in the Veteran's right arm, providing evidence against this claim.  

Further, a VA examiner added in December 2010 that there was no nerve affected by the Veteran's in-service right arm fracture, providing more highly probative evidence against this claim.  It is noted further that the examiner reviewed the Veteran's claims file, but gave no indication that a chronic neurologic impairment had been present at any time during the course of the Veteran's appeal (but resolved prior to the October 2010 VA examination).  

As a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a neurologic impairment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, his statements alone cannot serve to diagnose a neurologic impairment in his right arm.  Nevertheless, the Veteran is competent to describe current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Here, the Board reviewed the Veteran's testimony about his right arm related symptoms, and determined that a medical examination was needed to determine whether his complaints represented a neurologic disability.  However, as described, the objective medical evidence has not found that the Veteran's reported symptomatology evidences a neurologic disability.    Therefore, the Board concludes that the Veteran does not have any neurologic impairment as a result of his service connected right upper extremity disability. 

As described, the evidence of record does not establish that the Veteran meets any of the criteria for a schedular rating in excess of 20 percent for his right arm disability.  Even accounting for functional loss, including due to the Veteran's acknowledged reports of pain and fatigue, the evidence does not show symptoms of the level of severity contemplated by the applicable criteria for entitlement to a higher rating.  Additionally, the substantially inconsistent ranges of motion demonstrated by the Veteran at the most recent pertinent VA examinations include a documented demonstration of completely unimpaired pronation and a limitation of supination observed by a medical expert to be at least partly volitional.  Therefore, the Board concludes that the evidence does not support entitlement to a schedular rating in excess of 20 percent for his right forearm disability at this time.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this instance, the limitation of motion in the Veteran's back is clearly accounted for by the General Rating Formula, which compensates for limitation of flexion with or without pain due to his service connected back disability.  The Board finds that the 40 percent rating adequately addresses the Veteran's back symptoms.  Likewise, the limitation of motion due to the Veteran's right forearm disability is clearly accounted for in the schedular provisions discussed above.  The Board finds that a 20 percent rating adequately addresses the right arm disability.  As such, the Board finds that the diagnostic codes applied in evaluating the Veteran's service-connected disabilities adequately describe the current disability levels and symptomatology and, therefore, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed and has not been since 2000.  However, he has not alleged that he is unemployable solely on account of either his service connected back or right arm disabilities.  For example, in an April 2005 VA examination report, the examiner stated that the Veteran had not been employed since 2000 at which time the Social Security Administration had placed him on disability for his depression (a condition for which he is not service connected).  However, at a July 2006 VA examination, the examiner indicated that the Veteran's spinal problems did not interfere with normal activities of daily living.  Thus, the Board finds that Rice is inapplicable since there is no suggestion of unemployability due to either of the Veteran's service connected disabilities currently on appeal.
 
Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  In a March 2006 letter the Veteran was informed how disability ratings and effective dates were established. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for either his arm or back disabilities.  Additionally, the Veteran testified at a hearing before the Board. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  The Board also specifically remanded the Veteran's claim to have questions that were posed by the JMR addressed by a medical professional.  These questions were answered by well-supported medical conclusions and supported by an objective medical examination. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this regard, the Board notes that neither the Veteran nor his representative alleged any problems with VA notification or assistance pursuant to the VCAA, and decisions from the Court have repeatedly cautioned that parties should not provide one basis to vacate and remand a decision from the Board (as in this case) and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court (as in this case).  See Massie v. Shinseki, 25 Vet. App. 123 (2011).  

Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

A rating in excess of 40 percent for a back strain is denied.

A rating in excess of 20 percent for residuals of fracture to right radius and ulna with limitation of motion of pronation and supination is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


